Citation Nr: 0937238	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-39 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by right arm weakness.

2.  Entitlement to an initial rating in excess of 60 percent 
for multiple areas of scarring at torso of abdominal wall, 
chest wall, and extremities, status post-lipoma/basal cell 
carcinoma excision, with multiple lipomatoses of the upper 
abdomen, upper and lower extremities, and back, and residuals 
of an appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
January 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Salt Lake City, Utah.

The issue of entitlement to a higher initial rating for 
scarring with multiple lipomatoses is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not establish that the 
Veteran has a current disorder manifested by right arm 
weakness that is related to his active military service other 
than his service-connected right elbow disability.


CONCLUSION OF LAW

A disorder manifested by right arm weakness was not incurred 
in or aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware through notice provided in November 
2006 that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim decided herein.  

After careful review of the claims folder, the Board finds 
that notice provided in November 2006 and May 2007 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these notices advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein, including the 
information and evidence necessary to establish an initial 
disability rating and effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The November 2006 
notice also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The November 2006 notice was provided to the Veteran prior to 
the April 2007 rating decision.  The VCAA notice with respect 
to the elements addressed in this notice was therefore 
timely.  See Pelegrini, 18 Vet. App. at 120.  The VCAA notice 
in accordance with Dingess, however, was sent in May 2007 as 
an attachment to the April 2007 rating decision.  The Board 
finds this timing error to be nonprejudicial to the Veteran 
because the notice provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, and after the notice was provided the case was 
readjudicated and a November 2008 statement of the case was 
provided to the Veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded a VA examination immediately following discharge in 
February 2007 which included a comprehensive physical 
evaluation of the Veteran.  Although no etiological opinion 
was provided as to whether the Veteran's claimed right arm 
weakness is related to his military service, the Board 
observes that an opinion was unnecessary as the examiner 
failed to find any current disability and there is no 
competent evidence in the Veteran's service treatment records 
of a current disability of the right upper extremity other 
than his service-connected elbow disability.  Under these 
circumstances, the Board concludes that the examination 
provided was adequate and that there is sufficient medical 
evidence upon which the Board may base its decision.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran contends that he is entitled to service 
connection for a disorder manifested by right arm weakness.  
He has not identified any particular injury(ies) during 
service which resulted in this alleged disability; rather, he 
asserts that he has continued to experience right arm 
weakness since August 2005.  

The Veteran's service treatment records show that he first 
mentioned problems with his right upper extremity at a July 
2003 annual flight physical.  Specifically, he complained of 
intermittent right elbow pain for the past few months.  
Thereafter, the Veteran continued to complain of right elbow 
pain as well as general right arm weakness.  A June 2006 
primary care record reflects that his complaints were 
evaluated for possible neurological issues, but an 
electromyography (EMG) study was negative for any right upper 
extremity problems.  See Family Practice Note dated June 6, 
2006.  Nevertheless, the Veteran continued to demonstrate a 
significantly weaker right grip as compared to his left upper 
extremity.  Id.  He was sent for physical therapy of the 
right upper extremity with a provisional diagnosis of 
monoparesis of the right upper extremity.  Physical therapy 
records reflect that he was eventually diagnosed and treated 
for enthesopathy of the right elbow.  See, e.g., Physical 
Therapy Note dated June 20, 2006.  

Despite continued treatment for enthesopathy, the Veteran's 
physicians continued to search for additional etiology(ies) 
for his complaints.  Specifically, the Veteran underwent 
radiologic testing, including an MRI study, of his cervical 
spine.  See C-Spine X-ray Report dated June 6, 2006; Family 
Practice Note dated August 31, 2006.  Such studies revealed 
mild right foraminal encroachment secondary to facet 
hypertrophy at C3/4.  Id.  Clinical correlation for 
radiculopathy was noted, however no diagnosis was 
subsequently provided for the right upper extremity.  Rather, 
he was diagnosed with cervicalgia.  Id.  

The Veteran was re-evaluated in August 2006, and although he 
continued to complain of decreased strength in his right 
upper extremity, objective examination now revealed normal 
muscle bulk and tone and normal strength in the right upper 
extremity.  See Family Practice Note dated August 31, 2006.  
The diagnosis of cervicalgia was continued.

Post-service, the Veteran was evaluated by the VA in February 
2007.  The examiner noted the Veteran's subjective complaints 
of a history of right arm weakness since August 2005.  
Clinical evaluation of the right arm, however, demonstrated 
normal sensory and motor function without weakness.  No 
disability of the right upper extremity was diagnosed (other 
than right elbow tendonitis for which the Veteran is service-
connected).  Thereafter, the Veteran's cervical spine was 
reevaluated by the VA in February 2009 where he reported left 
arm and hand tingling, but did not mention any right arm 
complaints.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the present case, the competent evidence of record does 
not establish that the Veteran has a current disability of 
the right arm other than right elbow enthesopathy (also known 
as tendonitis); he is already in receipt of service 
connection for this disability.  The Board acknowledges the 
Veteran's own lay assertions that he has a separate right arm 
disability that is manifested by weakness.  His lay 
statements, however, cannot establish a disability for VA 
compensation purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In the absence of competent evidence of a current right arm 
disability manifested by weakness for which the Veteran is 
not already service-connected, the preponderance of the 
evidence is against the Veteran's claim, and his appeal as to 
this issue must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a disorder manifested 
by right arm weakness is denied.


REMAND

The Veteran is currently in receipt of service connection for 
multiple areas of scarring at torso of abdominal wall, chest 
wall, and extremities, status post-lipoma/basal cell 
carcinoma excision, with multiple lipomatoses of the upper 
abdomen, upper and lower extremities, and back, and residuals 
of an appendectomy, rated as 60 percent disabling from 
February 1, 2007.  He contends that he is entitled to a 
higher initial evaluation for this disability.  

The Veteran's lipomatosis and its residuals have been rated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819-7806.  
Generally, in the selection of code numbers assigned to 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2008).  The hyphenated diagnostic code in 
this case would therefore appear to indicate that benign skin 
neoplasms under Diagnostic Code 7819 is the service-connected 
disorder and that dermatitis or eczema is a residual 
condition.

The Board observes that lipomatosis is not found as a listed 
disability in Part 4 of the Code of Federal Regulations 
(Rating Schedule).  Thus, it must be rated analogously to 
other disabilities.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  In 
the present case, the Veteran's lipomatosis is manifested by 
abnormal localized or tumorlike accumulations of fat in the 
tissues of his abdomen, back, arms, and legs.  These 
"tumorlike accumulations" (also known as lipomas) are hard 
to the touch and can be painful.  The Veteran has reported 
that he is no longer able to sleep on his back or stomach due 
to painful lipomas in these areas.  

Diagnostic Code 7819 indicates that benign skin neoplasms 
should be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 
7805), or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2008).  Diagnostic Code 7806, on the 
other hand, provides that a maximum 60 percent rating should 
be assigned when more than 40 percent of the entire body or 
more than 40 percent of exposed areas of the body are 
affected by the disease.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

The Veteran was assigned a 60 percent rating under Diagnostic 
Code 7806 on the basis of a February 2009 VA examination 
which found that 65 percent of his total body was affected by 
lipomatosis.  The Veteran takes issue with this evaluation 
because he feels that the effects of his current lipomatoses 
should be separately evaluated from the scarring he has as a 
result of past lipoma excisions.  See VA Form 9 received 
December 11, 2008.  

A review of the February 2007 and February 2009 VA 
examinations reflects that the Veteran has both current 
lipomas and scarring from lipomas which were previously 
excised.  There is also lay evidence that the Veteran has 
subjective complaints of pain as a result of his current 
lipomas; it is not clear whether any of his scars are 
painful.  Neither VA examination report provides a full 
description of the number, size, location, and 
characteristics of the Veteran's scars.  Absent such 
information the Board concludes that it is virtually 
impossible for it to assess whether the Veteran is entitled 
to a separate rating for his scar residuals.  Thus, a remand 
is needed to obtain a new examination of the Veteran which 
contains sufficient detail as to the symptomatology 
associated with his current lipomatosis as well as his 
residual scarring.  See Schafrath v. Derwinksi, 1 Vet. App. 
589, 594 (1991); 38 C.F.R. § 4.2 (2008).  

A remand is also necessary to obtain relevant evidence not 
presently associated with the claims file.  Specifically, the 
Board observes that the February 2009 VA examiner noted that 
color photographs were taken of the Veteran's lipomatosis and 
scarring; these were not associated with the claims file.  

Finally, while this appeal is on remand, the Veteran should 
be asked to provide any information as to any treatment he 
has received for this disability since separation from 
service in January 2007.  Based on the Veteran's response, 
the agency of original jurisdiction (AOJ) should make 
reasonable efforts to obtain any outstanding treatment 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the names 
and addresses of all medical care providers 
who have treated his lipomatosis since his 
separation from service in January 2007.  
After securing any necessary releases from 
the Veteran, obtain those records 
identified by the Veteran as pertinent to 
his claim.  All efforts to obtain any 
outstanding records should be documented. 

2.  Obtain the photographs taken at the 
February 2009 VA examination and associate 
them with the claims file.  

3.  After securing any outstanding VA and 
non-VA treatment records, including the 
February 2009 photographs, schedule the 
Veteran for a VA examination for the 
purpose of determining the manifestations 
and severity of his service-connected 
lipomatosis and residual scarring.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in conjunction with 
the examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  
Following an examination of the Veteran, 
the examiner should:

(a) Describe the current manifestations of 
the Veteran's lipomatosis, including the 
percent of his entire body and percent of 
exposed areas affected by current lipomas.  
The examiner should also describe whether 
any of the Veteran's lipomas are 
characterized by symptoms such as pain, 
limitation of motion, or disfigurement.  
Any additional details or findings should 
be fully explained.  

(b) Describe any residual scarring from 
lipoma excision, basal cell carcinoma 
excision, and an appendectomy.  With 
respect to the Veteran's lipoma excisions, 
the examiner is asked to describe each scar 
in detail, including the location, size, 
and nature of such scar, including whether 
it is painful on examination and/or causes 
any limitation of motion.  The examiner 
should also indicate whether any of the 
Veteran's scars due to lipoma excision are 
clustered in an area(s) of the body such 
that when examined together they exceed an 
area or areas of 144 square inches (929 sq. 
cm.).  

Any photographs taken during the 
examination should be associated with the 
examination report and subsequently, the 
claims file.  A detailed rationale should 
be provided for all opinions.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


